Order entered June 20, 2013




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-12-01366-CV

                                   HELEN CLARK, Appellant

                                                V.

                 THE BANK OF NEW YORK MELLON, ET AL, Appellees

                          On Appeal from the County Court at Law No. 2
                                      Dallas County, Texas
                              Trial Court Cause No. CC-12-04514-B

                                            ORDER
       By opinion dated February 20, 2013 we dismissed this appeal for failure to pay the filing

fee. Thereafter, we granted appellant’s motion for rehearing and reinstated the appeal. In the

order reinstating the appeal, we ordered the County Clerk and the court reporter to file the record

because appellant had attached an affidavit of indigency to her motion for rehearing.           In

response, the court reporter notified the Court that the affidavit of indigency relied on by

appellant had been filed in her district court case, not in this county court case. After further

review of the affidavit and the record in this case, we agree that the affidavit of indigency does

not apply to this case.
       Accordingly, we VACATE that portion of our April 1, 2013 order requiring the County

Clerk and the court reporter to file the clerk’s and reporter’s records. We ORDER appellant to

remit the $175 filing fee within TEN DAYS of the date of this order. Failure to do so will result

in the dismissal of this appeal without further notice. See TEX. R. APP. P. 42.3(b)(c).


                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE